 GENERAL DRIVERS, ETC.275special experience and proven effectiveness in representing those em-ployees.The concept of a traditional bargaining representative, itseems apparent, conveys the idea of a history of representation ofsuch employees. It follows, therefore, that a newly formed labororganization can hardly be termed to be a "traditional" bargainingrepresentative.Under these circumstances, we find that the newlyorganized Die and Tool Makers does not now constitute a union whichtraditionally represents tool and die employees within the meaning ofthe requirements set forth in theAmerican Potashdecision.We shalltherefore dismiss the petition by which the Die and Tool Makersseeks to sever tool and die employees from the larger productionand maintenance unit which has included these employees since 1937.We shall, however, consider this labor organization as an intervenorin Case No. 9-RC-2189 for all purposes.The following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act:All production and maintenance employees at the Employer's Day-ton,Kentucky, manufacturing plant, including factory clerical em-ployees and setup men, but excluding all employees engaged in metalpolishing and buffing, plating, and the processes related thereto, time-study employees, office clerical employees, guards, professional em-ployees, and all other supervisors as defined in the Act.[The Board dismissed the petition in Case No. 9-RC-2145.][Text of Direction of Election omitted from publication.]MEMBER PETERSON took no part in the consideration of the aboveDecision, Order, and Direction of Election.GENERALDRIVERS,WAREHOUSEMEN AND HELPERS, LOCAL 968, INTER-NATIONALBROTHERHOODOF TEAMSTERS, CHAUFFEURS, WAREHOUSE-MEN AND HELPERS OF AMERICA, AFL, AND M. W. MILLER, TRUSTEE,GENERAL DRIVERS, WAREHOUSEMEN AND HELPERS, LOCAL 968andOTIS MASSEY COMPANY, LTD.Case No. 39-CC-11. July 22, 1954Decision and OrderUpon charges duly filed on January 18, 19, and February 2, 1954,by Otis Massey Company, Ltd., the General Counsel of the NationalLabor Relations Board, herein called the General Counsel, by theRegional Director for the Sixteenth Region, issued a complaint datedFebruary 19, 1954, against General Drivers,Warehousemen and109 NLRB No 61.334811-55-vol 109-19 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDHelpers, Local 968, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, AFL, and M. W. Mil-ler,Trustee, General Drivers, Warehousemen and Helpers, Local 968,hereinafter referred to as Union and Respondent Miller, respectively,alleging that they have violated Section 8 (b) (4) (A) of the Na-tional Labor Relations Act, as amended, by inducing and encouragingemployees of other employers to engage in strikes or concertedrefusalsin the course of their employment to use, manufacture, process, trans-port, or otherwise handle or work on any goods, articles, materials,or commodities, or to perform any services, an object of which beingto force such other employersto cease doing businesswith Otis Mas-sey.Copies of the complaint and notice of hearing were duly servedupon the Respondents on or about February 19, 1954.On March 4,1954, the Respondents filed their answers to the complaint.Thereafter, all parties entered into a stipulation and supplementalstipulation which set forth an agreed statement of facts. The stipula-tions provided that the parties thereby waive their rights to a hearingand to the taking of testimony before a Trial Examiner of the Board.The stipulations further provided that, upon such stipulations, theagreed statement of facts as therein set forth, the charge and theamended charges, the complaint, answers, notice of hearing, and thetranscript of record in the proceeding for injunctive relief under Sec-tion 10 (1) of the Act before the United States District Court for theSouthern District of Texas, Houston Division, bearing Case No. 8006,the Board may make findings of fact, conclusions of law, and may is-sue a decision and order as if the same facts had been adduced in openhearing before a duly authorized Trial Examiner of the Board.The aforesaid stipulations are hereby approved and accepted andmade a part of the record in this case. In accordance with Section102.45 of the National Labor Relations Board's Rules and Regula-tions, this proceeding is duly transferred to, and continued before, theBoard.Upon the basis of the aforesaid stipulations, transcript of record,and the entire record in this case, the Board, having duly consideredthe briefs filed by the parties, makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYEROtis Massey Company, Ltd., is engaged in Houston,Texas, in thedistribution and installation of insulation and othermaterials.Dur-ing the past year it purchased materials valuedin excessof $500,000,approximately 75 percent of which was received from points outsidethe State of Texas.During the same period, the Employer sold prod- GENERAL DRIVERS, ETC.277ucts valued in excess of $1,000,000, approximately 5 percent of whichwas shipped to points outside the State of Texas.We find that Otis Massey Company, Ltd., is engaged in commercewithin the meaning of Section 2 (6) and (7) of the Act.II.THE RESPONDENT LABOR ORGANIZATIONGeneral Drivers,Warehousemen and Helpers, Local 968, Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, AFL, is a labor organization within the mean-ing of Section 2 (5) of the Act.III.UNFAIR LABOR PRACTICESOtis Massey operates a warehouse in Houston, Texas, where it em-ploys approximately four truckdrivers and warehousemen for whomLocal 968 is the certified collective-bargaining representative. It alsoengages in the installation of insulation and other building materials,and for this purpose employs various groups of craftsmen includingasbestos workers, carpenters, and flooring men.These craftsmen areemployed exclusively at construction job sites where Otis Massey isengaged in installation as a subcontractor and are represented in col-lective bargaining by their particular craft unions.None of these menare represented by the Respondent Union.In January 1954, a dispute arose between Otis Massey and the Unionas to the terms of a collective-bargaining contract covering the truck-drivers and warehousemen.The parties have no dispute concerningthe craftsmen employed by the Company at the construction projects.In furtherance of the dispute, the Union, on January 13, 1954,called a strike of the truckdrivers and warehousemen and began pick-etingOtisMassey's warehouse.Simultaneously the Union com-menced picketing the various construction projects, also located inHouston, Texas, where Otis Massey was engaged in making installa-tion as a subcontractor.This picketing was carried on from time totime from the above date to on or about February 11, 1954, at theconstruction sites of St. Luke's Hospital, University of Texas DentalClinic, and Battlestein's Service Center.Otis Massey is a subcon-tractor of the mechanical subcontractor, C. Wallace Plumbing Com-pany, at the hospital and the dental clinic and of general contractor,O'Rourke Construction Company, at the service center.The generalcontractors at the hospital and the dental clinic are Tellepsen Con-structionCompany andManhattanConstruction Company,respec-tively.The Union has no labor dispute with any of the above em-ployers other than Otis Massey.The pickets at the construction projects carried signs which read:General Drivers Local 968, AFLOn Strike Against Otis Massey. 278DECISIONSOF NATIONALLABOR RELATIONS BOARDOn or about January 25, the Union requested permission of the gen-eralcontractors at the hospital and dental clinic to enter upon thepremises and picket directly adjacent to the place where the OtisMassey employees were working. Such permission was refused on theground that the property was not owned by the general contractors.and that therefore they were not authorized to grant it.Except onone or two occasions, no truckdrivers or warehousemen of Otis Masseywereon or near the premises when the construction projects werepicketed.The picketing of the construction projects continued sporadicallyuntil voluntarily terminated during the course of the Section 10 (1)hearing before the district court, pending the decision, of said court.1.The essential allegation of the complaint is that by picketingthe above-named construction projects, the Respondents induced em-ployees of the neutral employers on the projects to cease work as ameans of compelling such neutral employers to discontinue their busi-ness with Otis Massey, the primary Employer.The Board, with court approval, has held that Section 8 (b) (4)(A) forbids secondary,' but not primary,' activity at the commonpremises of neutral employers and an employer with which the unionis engagedin a labor dispute.The problem in all of these cases, how-ever, has been the difficult one of distinguishing primary from sec-ondary conduct. In the instant case the Union contends that its con-duct in picketing the construction projects was primary within themeaning of the criteria set forth in theMoore Drydockcase.3TheUnion points out that its picket sign clearly identified Otis Massey asthe primary employer and that its pickets were reasonably close to thework locations of Otis Massey employees.While these facts wouldotherwise be most important in determining the legality of the Union'sconduct,4 the record in this case reveals, as indicated above, that theemployees solely involved in the dispute between the Union and OtisMassey were employed not at the construction projects but at the OtisMassey warehouse. TheMoore Drydockand other common situs casesmake it clear that picketing affecting in any manner the employees ofsuch secondary employers can be considered primary only where, asthe first condition precedent, the secondary employer "is harboringthe situs of a dispute between a union and a primary employer." 51SeeN. L. R.R. v. Denver Building and Construction Trades Council, et al,341 U. S.675;IBEW, Local 501, at al., v. N.L.R. B., 341 U.S. 694;arauman Company,87 NLRB755, 759-760;Osterank Construction Company, 82NLRB 228,229;Montgomery Fair Com-pany,82 NLRB 211;Roane-AndersonCompany,82 NLRB 696;LosAngeles Building andConstruction Trades Council,AFL,105 NLRB 868;Aeousts Engineering Company,97NLRB 574, 575;andRichfield Oil Corporation,95 NLRB 1191.2 SeePure Oil Company,84 NLRB 315;Ryan Construction Corporation,85 NLRB 417;MooreDrydockCo , 92 NLRB 547.3 Supra,footnote 2.4Compare,Stover Steel Service,108NLRB 1575.5Moore Drydock,supra,at page 549. GENERAL DRIVERS, ETC.279This is perhaps the most fundamental requirement in achieving a fairbalancebetween the right of a union to publicize its labor dispute andthe right of neutral employers to be free from controversies not theirown. It is clear in the instant case that thesitesof the Union's dis-pute with Otis Massey was the Otis Massey warehouse, and that theUnion could adequately publicize that dispute by limiting its picket-ing activities to that location.6Accordingly, and upon considerationof all other relevant facts in the case, we are convinced and so find thatthe picketing of the construction projects was conducted, at least inpart, to force secondary employers, C. Wallace Plumbing Company,O'Rourke Construction Company, Tellepsen Construction Company,and Manhattan Construction Company toceasedoing business withOtis Massey, by inducing and encouraging the employees of said Em-ployers to engage in a strike, in violation of Section 8 (b) (4) (A) ofthe Act.2.Respondent Miller argues that.. the complaint against him asTrustee of Local 968 should be dismissed on the ground that he had noknowledge of the illegal picketing.According to the constitution ofthe International Brotherhood, Miller, as Trustee, has full charge ofthe affairs of the Local Union and of the subordinate officials of suchUnion. In view of this direct control over the policies and operationsof Local 968, we conclude and so find that Miller, as Trustee, sharesthe responsibility with the Local for the course of conduct foundviolative of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,.occurring in connection with the operations of Otis Massey set forthin section I, above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tend toburden and obstruct commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondents have violated Section 8 (b) (4)(A) of the Act, we shall order them to cease and desist therefrom andtake certain affirmative action which is necessary to effectuate thepolicies of the Act.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.General Drivers, Warehousemen and Helpers, Local 968, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen and6 See,Waslaington Coca-Cola Bottling Works, Inc,107 NLRB 299 280DECISIONSOF NATIONAL LABOR RELATIONS BOARDHelpers of America, AFL, is a labor organization within the meaningof Section 2 (5) of the Act.2.By engaging in picketing with an object thereof to force orrequire C. Wallace Plumbing Company, O'Rourke Construction Com-pany, Tellepsen Construction Company, and Manhattan ConstructionCompany to cease doing business with Otis Massey Company, Ltd.,the' Respondents have engaged in unfair labor practices within themeaning of Section 8 (b) (4) (A) of the Act.3.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7)of the Act.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondents, General Drivers,Warehousemen and Helpers, Local '968, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America,AFL, and M. W. Miller, Trustee, General Drivers, Warehousemen andHelpers, Local 968, and their officers, agents, successors, and assigns;shall :1.Cease and desist from :(a) Inducing or encouraging employees of C. Wallace PlumbingCompany, O'Rourke Construction Company, Tellepsen ConstructionCompany, and Manhattan Construction Company or of any otheremployer to engage in a strike or concerted refusal in the course oftheir employment to perform services for their employers where inobject thereof is to force or require said employees to cease doingbusiness with Otis Massey Company, Ltd.2Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Post at the business offices of Local 968, International Brother-hood of Teamsters, in Houston, Texas, copies of the notice attachedhereto as "Appendix A." 4 Copies of said notice, to be furnishedby the Regional Director for the Sixteenth Region, after being dulysigned by official representatives of the Respondents shall be postedby the Respondents immediately upon receipt thereof, and main-tained by them for a period of sixty (60) consecutive days thereafterin conspicuous places, including all places where notices to membersof Local 968 are customarily posted.Reasonable steps shall be takenIn the event that this Order is enforced by a Decree of the United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing anOrder." GENERAL DRIVERS, ETC.281by the Respondents to insure that said notices are not altered, defaced,or covered by any other material.The Respondents shall also signcopies of the notice which the Regional Director shall submit forposting at the Houston, Texas, premises of the Employers listed in"Appendix B."(b)Notify the Regional Director for the Sixteenth Region, in writ-ing, within ten (10) days from the date of this Order, what steps theRespondents have taken to comply herewith.MEMBER PETERSON took no part in the consideration of the aboveDecision and Order.Appendix ANOTICE TO ALL MEMBERS OF LOCAL 968, GENERAL DRIVERS, WAREHOUSE-MEN AND HELPERS,INTERNATIONALBROTHERHOODOF TEAMSTERS,CHAUFFEURS, WAREHOUSEMENAND HELPERSOF AMERICA, AFL, ANDTO ALL EMPLOYEES OF OTIS MASSEY COMPANY, LTD.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby give notice that :WE WILL NOT induce or encourage the employees of C. WallacePlumbing Company, O'Rourke Construction Company, Tellep-sen Construction Company, Manhattan Construction Company,or any other employer, to engage in a strike or concerted refusalin the course of their employment to perform any services fortheir respective employer, where an object thereofis to force orrequiresaid Employersto cease doing businesswithOtis MasseyCompany, Ltd.GENERAL DRIVERS,WAREHOUSEMEN ANDHELPERS,LOCAL968, INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUF-FEURS,WAREHOUSEMEN AND HELPERSOF AMERICA, AFL,Dated--------------By----------------------------------------(Representative)(Title)M.W. MILLER,TRUSTEE,GENERALDRIVERS,WAREHOUSEMEN ANDHELPERS, LOCAL 968,Dated--------------By----------------------------------------(Trustee)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppendix BC.Wallace Plumbing CompanyO'Rourke Construction CompanyTellepsen Construction CompanyManhattan Construction CompanyIDEAL ROLLER & MANUFACTURINGCo.andUNITEDSERVICE EMPLOYEESUNION, LOCAL 329, A. F. L.Case No. 13-CA-1488. July 22, 1954Decision and OrderOn March 17, 1954, Trial Examiner James A. Corcoran issued hisIntermediate Report in the above-entitled proceeding, sustainingcertain portions of the complaint alleging violations of Section 8 (a)(5) and (1) by the Respondent, Ideal Roller & Manufacturing Co.,and dismissing other portions of the complaint alleging such viola-tions.He recommended, as to the unfair labor practices found, thatthe Respondent cease and desist therefrom and take certain affirma-tive action, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter, the Respondent and the General Counsel filed ex-ceptions to the Intermediate Report and supporting briefs.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds no prejudicial error was committed. The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the exceptions and briefs, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner, except as hereafter noted."We agree with the Trial Examiner's finding that the Respondentdid not bargain in good faith with the Union and thereby violatedSection 8 (a) (5) of the Act.Unlike the Trial Examiner, however,in reaching this conclusion we do not rely upon the fact that on July14, 1953, the Respondent, at the request of the United States districtcourt, consented to the extension of a temporary restraining orderprohibiting bargaining between the Respondent and the Union. Therecord otherwise contains ample evidence of the Respondent's deter-mination not to bargain collectively with the Union.Accordingly,iTheIntermediate Report contains certain minor misstatements or inadvertencies, noneof which affects the Trial Examiner's ultimate conclusions.Accordingly,we note the fol-lowing corrections :The decertificationpetition filed hereinby certainof the Respondent's employees wasdismissed by the Regional Director on May 28, 1953,not on May 29 as stated at one pointin the Intermediate Report.The Union's telegram sent subsequent to the Board's approval of the Regional Director'saforesaiddismissal of the decertification petition and requesting the Respondent for abargaining conference was dated June 25, 1953,not June 26.109 NLRB No. 47.